FILED

UNITED sTATEs DISTRICT CoURT JAN 3 o 2014
FOR THE DISTRICT OF COLUMBlA Clsrk, U.s. Dlstrict & Bankruptcy
Courts for the District of columbia

Derek N. Jarvis, )
)

Piaintiff, )

)

v. ) Civil Action No.  "` 

l

The District of Columbia et al., )
)

Defendants. )

)

MEMORANDUM OPlNlON

This matter is before the Court on review of the plaintiff’s pro se complaint and
application to proceed in forma pauperis. The Court will grant the plaintiffs application to
proceed in forma pauperis and will dismiss this action for lack of subject matter jurisdiction. See
Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that
subject matter jurisdiction is wanting).

In this action captioned "Complaint for Relief of: Reckless Govemment Mismanagement
Neglect, Conspiracy to Deprive Rights, Violation of Equal Rights Under the Law, Govemment
Sanctioned Fraud, 42 U.S.C. and Failure to Prevent Act(s)," the plaintiff sues the District of
Columbia for equitable relief and monetary damages exceeding $l million. The "dispute arises
out of how the D.C. Superior Court handled the administration of the Estate of [the plaintiffs
father]." Compl. at 2.

Jurisdietion is wanting because a federal district court is not a reviewing court and thus,
as a general rule applicable here, lacks subject matter jurisdiction to review the decisions of a

state court. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); Fleming v, Um`tea’
1

States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (l995) (citing District
ofColumbia Court ofAppeals v. Fela'man, 460 U.S. 462, 482 (1983); R00ker v. Fl`delity Trust
Co., 263 U.S. 413, 4l5, 416 (1923)). Because the instant complaint essentially seeks review of
the local probate court’s rulings, it will be dismissed. See Chen v Raz, 172 F.3d 918 (D.C. Cir.
l999) ("Because appellant's complaint seeks review of the Superior Court's decisions in the
probate of his late wife's estate, the district court lacked subject matter jurisdiction.") (citations

omitted). A separate order accompanies this Memorandum Opinion.

   

Date: january 2 ,2014

U t d States District Judge